Rosenberry, J.
(dissenting). If the corner in controversy were in fact lost, I should agree that the result reached by the court is correct. The trial court in its opinion said:
“There is nothing in the evidence that seriously impeaches the testimony of the witnesses Stolle, Yohn, and Kavanaugh, all of whom say they saw government witness trees bearing government marks at the quarter corner where is now the intersection between the north-and-south and east-and-weSt roads, and that the roads were built and timber cut in accordance with the line established by that location of the quarter post. In this state of evidence it is not permitted to say that the quarter corner was a ‘lost’ comer. Only by finding that the quarter-section corner was lost and not merely obliterated could the jury properly find that the *92Smith line was the true line. In order to do this, the jury were obliged to disregard the evidence of the witnesses Stolle, Yohn, and Kavanaugh, or to disregard the instructions of the court on the subject.”
In reaching this conclusion the trial court was in my opinion fully justified. If an obliterated corner can ever be established by evidence it seems to me that- the corner in question was established in this case. Therefore I think no jury issue was presented upon that phase of the case by the evidence.
In any event, the defendant has not had the benefit of the exercise of the discretion of the trial court as to whether or not there should be a new trial, and, even if the case is to be reversed, the mandate should allow the trial court to pass upon that question.
The following opinion was filed November 17, 1925: